Name: Commission Regulation (EEC) No 3744/89 of 13 December 1989 amending Regulation (EEC) No 3418/88 fixing the free-at-frontier reference prices applicable to imports of certain wine products with effect from 1 September 1988
 Type: Regulation
 Subject Matter: plant product;  prices;  beverages and sugar;  foodstuff
 Date Published: nan

 No L 364/32 Official Journal of the European Communities 14. 12. 89 COMMISSION REGULATION (EEC) No 3744/89 of 13 December 1989 amending Regulation (EEC) No 3418/88 fixing the free-at-frontier reference prices applicable to imports of certain wine products with effect from 1 September 1988 provide for a further reduction in prices from 1 January 1990 for Algeria, Cyprus, Morocco, Tunisia and Yugoslavia ; whereas the free-at-frontier reference prices in question must be fixed at the corresponding level, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1236/89 (2), and in particular Article 54 (8) thereof, Whereas, pursuant to the cooperation agreements which the Community has concluded with certain Mediter ­ ranean third countries, reduced free-at-frontier reference prices were fixed in Commission Regulation (EEC) No 3418/88 (?), as amended by Regulation (EEC) No 4012/88 (4), for wine originating in such countries and put up in containers holding not more than two litres within the limit of the annual quotas ; whereas those agreements HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3418/88 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 27 . 3 . 1987, p. 1 . (2) OJ No L 128 , 11 . 5. 1989, p. 31 . 0 OJ No L 301 , 4. 11 . 1988, p. 10 . O OJ No L 354, 22. 12. 1988, p. 55. A N N E X 'A N N E X T A B L E 20 -0 9 R ef er en ce pr ic es fo r gr ap e ju ic e (in cl ud in g gr ap e m us t) TH E FR EE -A T- FR O N TI ER R EF ER EN C E PR IC ES A RE C A LC U LA TE D BY D ED U C TI N G TH E D U TY A PP LI C A B LE TO TH E TH IR D C O U N TR Y C O N C ER N ED FR O M TH E R E F E R E N C E P R IC E S H O W N IN T H E T A B L E M CA Re gu la tio n A nn e* 1, Pa rt 6 C N co de T ab le A dd it io na l co de 20 09 60 11 14. 12. 89 Official Journal of the European Communities No L 364/33 A dd it io na l co de D es cr ip tio n N o te C Y (E CU /h l) D Z , M A , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) l l  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by w ei gh t: \ I I   W hi te : I - I I I l l 90 01    Pe r % vo l of po ten tia l alc oh ol ic str en gt h I l 3, 84 3, 84 3, 84 l l   O th er : l i l i 90 02    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 4, 07 4, 07 4, 07 I l  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by w ei gh t: I l W hi te : \ \ l l l 90 03    Pe r % vo l of po ten tia l alc oh ol ic str en gt h l l 3, 84 3, 84 3, 84 I ' l   O th er : I \ I I 90 04    Pe r % vo l of po te nt ia l al co ho lic str en gt h 4, 07 4, 07 4, 07 l l  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by w ei gh t: l l W hi te : l 90 05    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3, 84 3, 84 3, 84 I I   O th er : I I 90 06    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 4, 07 4, 07 4, 07  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by w ei gh t: \ W hi te : l l 90 07    Pe r % vo l of po ten tia l alc oh ol ic str en gt h l 3, 84 3, 84 3, 84 1\   O th er : 90 08    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 4, 07 4, 07 4, 07 I  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by w ei gh t: W h it e : 90 09    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3, 84 3, 84 3, 84 O th er : \ 90 10    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 4, 07 4, 07 4,0 7 1 20 09 60 19 20 09 60 51 M CA Re gu lat io n A nn ex 1, Pa rt 6 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) T ab le A dd it io na l co de 20 09 60 51 (co nt 'd)  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht :   W hi te : 90 11    Pe r % vo l of po ten tia l alc oh ol ic str en gt h   O th er : 3, 84 3, 84 3, 84 90 12  Pe r % vo l of po ten tia l alc oh ol ic str en gt h 4, 07 4, 07 4, 07 20 09 60 59  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by w ei gh t:   W h it e : 90 13    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h   O th er : 3, 84 3, 84 3, 84 90 14    Pe r % vo l of po ten tia l alc oh ol ic str en gt h  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht : W hi te : 4, 07 4, 07 4, 07 90 15    Pe r % vo l of po ten tia l alc oh ol ic str en gt h   O th er : 3, 84 3, 84 3, 84 No L 364/34 Official Journal of the European Communities 14. 12. 89 90 16    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 4, 07 4, 07 4, 07 20 09 60 71  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht :   W hi te : 90 19    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h O th er : 3, 84 3, 84 3, 84 90 20    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 4, 07 4, 07 4, 07 20 09 60 79  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht :   W hi te : 90 23    Pe r % vo l of po te nt ia l al co ho lic str en gt h O th er : 3, 84 3, 84 3, 84 9 0 2 4    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 4, 07 4, 07 4, 07 20 09 60 90  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by w ei gh t:   W hi te : l 90 25    pe r % vo l of po te nt ia l alc oh ol ic str en gt h   O th er : 3, 84 3, 84 3, 84 90 26    Pe r % vo l of po te nt ia l al co ho lic str en gt h 4, 07 4, 07 4, 07 T A B L E 22 -0 2 R ef er en ce pr ic es fo r w in e T H E FR E E -A T -F R O N T IE R R E FE R E N C E PR IC E S A R E C A L C U L A T E D B Y D E D U C T IN G T H E D U T Y A PP L IC A B L E T O T H E T H IR D C O U N T R Y C O N C E R N E D FR O M T H E R E F E R E N C E P R IC E S H O W N IN T H E T A B L E 14. 12. 89 Official Journal of the European Communities No L 364/35 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A, T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 21 25 22 04 21 29 91 00 91 01 91 02 91 03 91 04 91 05 91 06 91 07 91 08 91 09 91 10 91 11 91 12 91 13 9 1 1 4 91 15 91 16 91 17 91 18 91 19 91 20 91 21 91 22  W in e im po rte d un de r th e na m e Ri es lin g or Sy lv an er  O th er w in e, of an ac tu al al co ho lic str en gt h :   Le ss th an 9 % vo l   9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l   Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l   Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l   Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l   Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l   Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l   Ex ce ed ing 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l   Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l  Fr es h gr ap e m us tw ith fe rm en tat io n ar re ste d by th e ad di tio n of alc oh ol ,a s de fin ed in ad di tio na l no te 4 (a) to Ch ap te r 22 of th e co m bi ne d no m en cl a ­ tu re ,o f an ac tua l alc oh ol ic str en gt h of :   12 % vo l or m or e bu t no t ex ce ed in g 13 % vo l:    O f a po te nt ia l alc oh ol ic str en gt h :     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l     Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l ,     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l :     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l     Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l     Ex ce ed in g 20 % vo l (2) 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 K K k K K K K K K K 11 5, 01 63 ,4 5 64 ,5 1 66 ,6 2 68 ,7 4 70 ,8 5 72 ,9 7 75 ,0 8 77 ,2 0 79 ,3 1 59 ,5 0 61 ,6 0 64 ,4 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 91 ,0 0 K : 10 5, 49 K : 53 ,9 3 K : 54 ,9 9 K : 57 ,1 0 K : 59 ,2 2 K : 61 ,3 3 K : 63 ,4 5 K : 65 ,5 6 K : 67 ,6 8 K : 69 ,7 9 59 ,5 0 61 ,6 0 64 ,4 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 91 ,0 0 13 1, 93 80 ,3 7 81 ,4 3 83 ,5 4 85 ,6 6 87 ,7 7 89 ,8 9 92 ,0 0 94 ,1 2 96 ,2 3 59 ,5 0 61 ,6 0 64 ,4 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 91 ,0 0 5 5 5 % 5 5 5 5 5 5 5 ' 75 87 75 88 75 88 75 88 75 88 75 88 75 88 75 88 75 88 7 5 8 8 C N co de A dd it io na l co de De sc rip tio n N ot e C Y (E CU /h l) D Z , M A, T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 21 29 (c on t'd ) 91 23  W in e im po rte d un de rt he na m e Po rtu gi es er ,o fa n ac tu al al co ho lic str en gt h :   Le ss th an 9 % vo l 0 0 K : 65 ,7 0 K : 56 ,1 8 82 ,6 2 6 75 89 91 24   9 % vo l or m or e bu t no t ex ee di ng 9,5 % vo l 0 0 K : 66 ,8 2 K : 57 ,3 0 83 ,7 4 6 75 89 91 25   Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l 0 0 K : 69 ,0 6 K : 59 ,5 4 85 ,9 8 6 75 89 91 26   Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l 0 0 K : 71 ,3 0 K : 61 ,7 8 88 ,2 2 6 75 89 91 27   Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l 0 0 K : 73 ,5 4 K : 64 ,0 2 90 ,4 6 6 75 89 91 28   Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l 0 0 K : 75 ,7 8 K : 66 ,2 6 92 ,7 0 6 75 89 91 29   Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l 0 0 K : 78 ,0 2 K : 68 ,5 0 94 ,9 4 6 75 89 91 30   Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l 0 0 K : 80 ,2 6 K : 70 ,7 4 97 ,1 8 6 75 89 91 31   Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l  O th er wi ne ,o f an ac tu al alc oh ol ic str en gt h : 0 0 K : 82 ,5 0 K : 72 ^8 99 ,4 2 6 75 89 91 32   Le ss th an 9 % vo l 0 0 K : 65 ,7 0 K : 56 ,1 8 82 ,6 2 6 75 90 91 33   9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l 0 0 K : 66 ,8 2 K : 57 ,3 0 83 ,7 4 6 75 90 91 34   Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l 0 0 K : 69 ,0 6 K : 59 ,5 4 85 ,9 8 6 75 90 91 35   Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l 0 0 K : 71 ,3 0 K : 61 ,7 8 88 ,2 2 6 75 90 91 36   Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g Jl % vo l 0 0 K : 73 ,5 4 K : 64 ,0 2 90 ,4 6 6 75 90 91 37   Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l 0 0 K : 75 ,7 8 K : 66 ,2 6 92 ,7 0 6 75 90 91 38   Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l 0 0 K : 78 ,0 2 K : 68 ,5 0 94 ,9 4 6 75 90 91 39   Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l 0 0 K : 80 ,2 6 K : 70 ,7 4 97 ,1 8 6 75 90 91 40   Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 0 0 K : 82 ,5 0 K : 72 ^8 99 ,4 2 6 75 90 22 04 21 35  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e of an ac tu al alc oh ol ic str en gt h of 15 % vo l: 91 41   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04 0 60 ,6 0 60 ,6 0 60 ,6 0 91 42   O th er 0 11 1, 30 11 13 0 11 1, 30 91 43  W in e im po rte d un de r th e na m e Ri es lin g or Sy lv an er  O th er wi ne ,o f an ac tu al alc oh ol ic str en gt h : 0 K : 11 5, 01 K : 10 5, 49 13 1, 93 8 75 91 91 44 Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l 0 0 K : 81 ,4 3 K : 71 ,9 1 98 35 8 7 5 9 2 91 45 Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l 0 0 K : 83 ,5 4 K : 74 ,0 2 10 0, 46 8 75 92 91 46   Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l 0 0 K : 85 ,6 6 K : 76 ,1 4 10 2, 58 8 75 92 91 47   Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l 0 0 K : 87 ,7 7 K : 78 ,2 5 10 4, 69 8 7 5 9 2 No L 364/36 Official Journal of the European Communities 14. 12. 89 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 21 39 91 48 91 49 91 50 91 51 91 52 91 53 91 54 91 55 91 56 91 57 91 58 91 59 91 60 91 61 91 62 91 63 91 64 91 65 91 66 91 67 91 68 91 69 91 70 91 71 91 72 91 73 9 1 7 4 91 75  Fr es h gr ap e m us tw ith fe rm en tat io n ar re ste d by th e ad di tio n of alc oh ol ,a s de fin ed in ad di tio na l no te 4 (a) to Ch ap te r 22 of th e co m bi ne d no m en cl a ­ tu re ,o f an ac tu al al co ho lic str en gt h :   Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l:    O f a po te nt ia l alc oh ol ic str en gt h :     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l _ _ _ _ _ Ex ce ed in g 9% vo l bu t no t ex ce ed in g 10 % vo l     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l     Ex ce ed ing 13 % vo lb ut no te xc ee din g 14 % vo l     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l     Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l     Ex ce ed in g 20 % vo l   Ex ce ed in g 14 % vo l bu t les s th an 15 % vo l:    O f a po te nt ia l al co ho lic str en gt h :     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l     Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l     Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l     Ex ce ed in g 20 % vo l  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e of an ac tu al alc oh ol ic str en gt h of 15 % vo l:   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04 O th er 0 0 62 ,3 0 64 ,4 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 . 86 ,8 0 89 ,6 0 92 ,4 0 93 ,8 0 65 ,1 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 92 ,4 0 95 ,2 0 96 ,6 0 60 ,6 0 11 1, 30 62 ,3 0 64 ,4 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 92 ,4 0 93 ,8 0 65 ,1 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 92 ,4 0 95 ,2 0 96 ,6 0 60 ,6 0 11 1, 30 62 ,3 0 64 ,4 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 92 ,4 0 93 ,8 0 65 ,1 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 92 ,4 0 95 ,2 0 96 ,6 0 60 ,6 0 11 13 0 14. 12. 89 ' Official Journal of the European Communities No L 364/37 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu lat io n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 21 39 (c on t'd ) 91 76  W in e im po rte d un de rt he na m e Po rtu gi es er ,o fa n ac tu al al co ho lic str en gt h : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l 0 0 K : 84 ,7 4 K : 75 ,2 2 10 1, 66 9 75 93 91 77 Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l 0 0 K : 86 ,9 8 K : 77 ,4 6 10 3, 90 9 75 93 91 78   Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l 0 0 K : 89 ,2 2 K : 79 ,7 0 10 6, 14 9 75 93 91 79 Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l  O th er wi ne ,o f an ac tu al alc oh ol ic str en gt h : 0 0 K : 91 ,4 6 K : 81 ,9 4 10 8, 38 9 75 93 91 80   Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l 0 0 K : 84 ,7 4 K : 75 ,2 2 10 1, 66 9 75 94 91 81 Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l 0 0 K : 86 ,9 8 K : 77 ,4 6 10 3, 90 9 75 94 91 82   Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l 0 0 K : 89 ,2 2 K : 79 ,7 0 10 6, 14 9 75 94 91 83 Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l 0 0 K : 91 ,4 6 K : 81 ,9 4 10 83 8 9 75 94 22 04 21 41 91 84 91 85  Li qu eu rw in e fro m Po rto ,M ad eir a an d Se tu ba lm os ca te la s de fin ed in ad di ­ tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e :   O fa n ac tu al alc oh ol ic str en gt h of 15 % vo la nd ex ce ed in g 13 0 g bu tn ot ex ce ed in g 33 0 g to ta l dr y ex tra ct pe r lit re   O th er  W in e fro m To ka y (A sz u an d Sz am or od ni )o fa n ac tu al alc oh ol ic str en gt h :  - 11 1, 30 11 7, 50 91 86   Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l 0 - - 10 6, 81 91 87   Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l 0 - - 10 8, 92 91 88   Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l 0 - - 11 1, 04 91 89   Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l 0 - - 11 3, 15 91 90   Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l 0 - - 11 5, 27 91 91   Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l 0 - - 11 7, 38 22 04 21 49  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e : 91 92   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04   O th er 0 64 ,8 0 64 ,8 0 64 ,8 0 91 93    O fa n ac tu al alc oh ol ic str en gt h of 15 % vo la nd ex ce ed in g 33 0 g to tal dr y ex tra ct pe r lit re 11 1, 30 1 1 1 3 11 1, 30 9 1 9 4    O th er 0 11 7, 50 11 7, 50 11 7, 50 No L 364/38 Official Journal of the European Communities 14. 12. 89 M CA Re gu la tio n A nn ex 1, Pa rt 6 C N co de A dd iti on al co de D es cr ip tio n N ot e C Y (E CU /h l) D Z, M A , TN , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) T ab le A dd it io na l co de 91 95 22 04 21 49 (c on t'd ) W in e fo rti fie d fo rd ist ill at io n as de fin ed in ad di tio na ln ot e 4 (b )t o Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al al co ho lic str en gt h of 18 % vo l W hi te w in e, of an ac tu al al co ho lic str en gt h : 46 ,9 8 89 ,8 9 92 ,0 0 94 ,1 2 96 ,2 3 98 35 10 0, 46 91 96 91 97 9 1 9 8 91 99 92 00 92 01  Ex ce ed ing 15 % vo lb ut no te xc ee din g 15 ,5 % vo l  Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l  Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l  Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l  Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l  Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l K K K K K K 46 ,9 8 80 ,3 6 82 ,4 8 84 ,6 0 86 ,7 1 88 ,8 3 90 ,9 4 84 ,1 8 86 ,4 2 88 ,6 6 90 ,9 0 93 ,1 4 95 ,3 8 K K K K K K K K K K K K O th er w in e, of an ac tu al alc oh ol ic str en gt h :  Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l  Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l  Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l  Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l  Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l  Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l K K K K K K 93 ,7 0 95 ,9 4 98 ,1 8 10 0, 42 10 2, 66 10 4, 90 14. 12. 89 Official Journal of the European Communities No L 364/39 92 02 92 03 92 04 92 05 92 06 92 07 92 08 46 ,9 8 10 6, 81 10 8, 92 11 1, 04 11 3, 15 11 5, 27 11 7, 38 11 0, 62 11 2, 86 11 5, 10 11 7, 34 11 9, 58 12 1, 82 13 4, 30 11 9, 50 12 1, 61 12 3, 73 12 5, 84 12 7, 96 13 0, 07 13 2, 19 13 4, 30 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 22 04 21 51 Li qu eu r wi ne fro m Po rto , M ad eir a an d Se tu ba l m os ca tel as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e W in e fro m To ka y (A sz u an d Sz am or od ni )o fa n ac tu al al co ho lic str en gt h : 92 09 92 10 92 11 9 2 1 2 92 13 9 2 1 4 9 2 1 5 92 16  Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l  Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l  Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l  Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l  Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l  Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l  Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l  Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 22 04 21 59 Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e :  In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04  O th er 9 2 1 7 92 18 78 ,4 0 13 4J O 78 ,4 0 13 4, 30 78 ,4 0 13 4 JO M CA Re gu la tio n A nn ex 1, Pa rt 6 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A, T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) T ab le A dd it io na l co de 22 04 21 59 (c on t'd )  W in e fo rti fie d fo rd ist ill ati on as de fin ed in ad di tio na ln ot e 4 (b) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al al co ho lic str en gt h : 92 19   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0 47 ,6 3 47 ,6 3 47 ,6 3 92 20   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l 0 48 ,9 4 48 ,9 4 48 ,9 4 92 21   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0 50 ,2 4 50 ,2 4 50 ,2 4 92 22   Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l 0 51 ,5 5 51 ,5 5 51 ,5 5 92 23   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0 52 ,8 5 52 ,8 5 52 ,8 5 92 24   Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l 0 54 ,1 6 54 ,1 6 54 ,1 6 92 25   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l 0 55 ,4 6 55 ,4 6 55 ,4 6 92 26   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l  W hi te w in e, of an ac tu al al co ho lic st re ng th : 0 56 ,7 7 56 ,7 7 56 ,7 7 92 27   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0 0 K : 10 2, 58 K : 93 ,0 6 11 9, 50 92 28   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l 0 0 K : 10 4, 69 K : 95 ,1 7 12 1, 61 92 29   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l cm K : 10 6, 81 K : 97 ,2 9 12 3, 73 No L 364/40 Official Journal of the European Communities 14. 12. 89 92 30   Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l 0 0 K : 10 8, 92 K : 99 ,4 0 12 5, 84 92 31   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0 0 K : 11 1, 04 K : 10 1, 52 12 7, 96 92 32   Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l CM 2) K : 11 3, 15 K : 10 3, 63 13 0, 07 92 33   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l 0 0 K : 11 5, 27 K : 10 5, 75 13 2, 19 92 34   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l  O th er w in e, of an ac tu al al co ho lic str en gt h : 0 0 K : 11 7, 38 K : 10 7, 86 13 4, 30 92 35   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0 0 K : 10 7, 14 K : 97 ,6 2 12 4, 06 92 36   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l 0 0 K : 10 93 8 K : 99 ,8 6 12 6, 30 92 37   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0 0 K : 11 1, 62 K : 10 2, 10 12 8, 54 92 38   Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l 0 0 K : 11 3, 86 K : 10 43 4 13 0, 78 92 39   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0 0 K : 11 6, 10 K : 10 6, 58 13 3, 02 92 40   Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l 0 0 K : 11 83 4 K : 10 8, 82 13 5, 26 92 41   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l 0 0 K : 12 0, 50 K : 11 0, 98 13 7, 50 92 42   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 0 0 K ; 12 2, 82 K : 11 33 0 13 9, 74 22 04 21 90 92 43 9 2 4 4  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e :   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04   O th er 86 ,7 0 14 1, 60 86 ,7 0 14 1, 60 86 ,7 0 14 1, 60 C N co de 22 04 21 90 (co nt 'd) A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de  W in e fo rti fie d fo rd ist ill at io n as de fin ed in ad di tio na l no te 4 (b )t o Ch ap te r 22 Of th e co m bi ne d no m en cl at ur e, of an ac tu al al co ho lic str en gt h : I 9 2 4 5   Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l 58 ,0 7 58 ,0 7 58 ,0 7 l 92 46   Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l I I 59 ,3 8 59 ,3 8 59 ,3 8 \ 9 2 4 7   Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l I 60 ,6 8 60 ,6 8 60 ,6 8 \ 92 48   Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l  W hi te wi ne ,o f an ac tua l alc oh ol ic str en gt h : 61 ,9 9 61 ,9 9 61 ,9 9 I 92 49   Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l (') K : 11 9, 50 K : 10 9, 98 13 6, 42 l 92 50   Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l (') K : 12 1, 61 K : 11 2, 09 13 8, 53 \ 92 51   Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l 0 K : 12 3, 73 K : 11 4, 21 14 0, 65 \ 92 52   Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l  O th er wi ne ,o f an ac tu al al co ho lic str en gt h : (') K : 12 5, 84 K : 11 6, 32 14 2, 76 I 92 53   Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l (') K : 12 5, 06 K : 11 5, 54 14 1, 98 l 92 54   Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l (') K : 12 7, 30 K : 11 7, 78 14 4, 22 \ 92 55   Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l (') K : 12 9, 54 K : 12 0, 02 14 6, 46 \ 9 2 5 6   Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l 0 K : 13 1, 78 K : 12 2^ 6 14 8, 70 \  W in e im po rte d un de r th e na m e Ri es lin g or Sy lv an er I 95 00   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s 0 11 0, 78 11 0, 78 11 0, 78 11 75 95 95 01   O th er  O th er w jn e : O 89 ,6 3 89 ,6 3 89 ,6 3 11 75 95   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : I 95 02    L es s th an 9 % vo l 0 0 59 ,2 2 59 ,2 2 59 ,2 2 11 75 96 95 03    9 % vo l or m or e, bu t no t ex ce ed in g 9,5 % vo l 0 0 60 ,2 8 60 ,2 8 60 ,2 8 11 75 96 95 04    Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l 0 0 62 ,3 9 62 ,3 9 62 ,3 9 11 75 96 95 05    Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l 0 0 64 ,5 1 64 ,5 1 64 ,5 1 11 75 96 95 06    Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l 0 0 66 ,6 2 66 ,6 2 66 ,6 2 11 75 96 95 07    Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l 0 0 68 ,7 4 68 ,7 4 68 ,7 4 11 75 96 95 08    Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l 0 0 70 ,8 5 70 ,8 5 70 ,8 5 11 75 96 95 09    Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l 0 0 72 ^7 72 ^7 72 ^7 11 75 96 95 10    Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 0 0 . 75 ,0 8 75 ,0 8 75 ,0 8 11 75 96 14. 12. 89 Official Journal of the European Communities No L 364/41 22 04 29 25 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 29 25 (c on t'd ) 95 11   O th er ,o f an ac tu al alc oh ol ic str en gt h :    Le ss th an 9 % vo l 0 0 38 ,0 7 38 ,0 7 38 ,0 7 11 75 96 95 12    9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l 0 0 39 ,1 3 39 ,1 3 39 ,1 3 11 75 96 ! 95 13    Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l 0 0 41 ,2 4 41 ,2 4 41 ,2 4 11 75 96 9 5 1 4 Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l 0 0 43 ,3 6 43 ,3 6 43 ,3 6 11 75 96 95 15    Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l 0 0 45 ,4 7 45 ,4 7 45 ,4 7 11 75 96 95 16 Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l 0 0 47 ,5 9 47 ,5 9 47 ,5 9 11 75 96 9 5 1 7    Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l 0 0 49 ,7 0 49 ,7 0 49 ,7 0 11 75 96 95 18    Ex ce ed ing 12 % vo l bu t no te xc ee di ng 12 ,5 % vo l 0 0 51 ,8 2 51 ,8 2 51 ,8 2 11 75 96 95 19    Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 0 0 53 ,9 3 53 ,9 3 53 ,9 3 11 75 96 22 04 29 29  Fr es h gr ap e m us tw ith fe rm en ta tio n ar re ste d by th e ad di tio n of alc oh ol ,a s de fin ed in ad di tio na l no te 4 (a) to Ch ap te r 22 of th e co m bi ne d no m en cl a ­ tu re ,o f an ac tua l alc oh ol ic str en gt h of :   12 % vo l or m or e bu t no t ex ce ed in g 13 % vo l:  O f a po te nt ia l al co ho lic str en gt h : 95 20     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l 59 ,5 0 59 ,5 0 59 ,5 0 l 95 21     Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l 61 ,6 0 61 ,6 0 61 ,6 0 l 95 22   Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l 64 ,4 0 64 ,4 0 64 ,4 0 l 95 23     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l 67 ,2 0 67 ,2 0 67 ,2 0 l 9 5 2 4     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l 70 ,0 0 70 ,0 0 70 ,0 0 l 95 25  Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l 72 ,8 0 72 ,8 0 72 ,8 0 \ 95 26     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l 75 ,6 0 75 ,6 0 75 ,6 0 \ 95 27     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l 78 ,4 0 78 ,4 0 78 ,4 0 I 95 28     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l 81 ,2 0 81 ,2 0 81 ,2 0 I 95 29     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l 84 ,0 0 84 ,0 0 84 ,0 0 I 95 30     Ex ce ed ing 18 % vo l bu t no t ex ce ed in g 19 % vo l 86 ,8 0 86 ,8 0 86 ,8 0 \ 95 31     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l 89 ,6 0 89 ,6 0 89 ,6 0 \ 95 32     Ex ce ed in g '20 % vo l I 91 ,0 0 91 ,0 0 91 ,0 0 No L 364/42 Official Journal of the European Communities 14. 12. 89 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 29 19 (c on t'd )  W in e im po rte d un de r th e na m e Po rtu gi es er :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al alc oh ol ic str en gt h : 95 33    Le ss th an 9 % vo l 0 0 61 ,4 7 61 ,4 7 61 ,4 7 12 75 97 95 34    9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l 0 0 62 ,5 9 62 ,5 9 62 ,5 9 12 7 5 9 7 95 35    Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l 0 0 64 ,8 3 64 ,8 3 64 ,8 3 12 7 5 9 7 95 36  Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l 0 0 67 ,0 7 67 ,0 7 67 ,0 7 12 7 5 9 7 \ 95 37    Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l 0 0 69 ,3 1 69 ,3 1 69 31 12 75 97 95 38  Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l 0 0 71 ,5 5 71 ,5 5 71 ,5 5 12 75 97 95 39    Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l 0 0 73 ,7 9 73 ,7 9 73 ,7 9 12 7 5 9 7 95 40    Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l 0 0 76 ,0 3 76 ,0 3 76 ,0 3 12 75 97 95 41  Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l   O th er ,o f an ac tu al al co ho lic str en gt h : 0 0 78 ,2 7 78 ,2 7 78 ,2 7 12 79 57 95 42  Le ss th an 9 % vo l 0 0 40 ,3 2 40 ,3 2 40 32 12 75 97 95 43    9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l 0 0 41 ,4 4 41 ,4 4 41 ,4 4 12 75 97 95 44    Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l 0 0 43 ,6 8 43 ,6 8 43 ,6 8 12 75 97 95 45    Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l 0 0 45 ,9 2 45 ,9 2 45 ,9 2 12 75 97 l 95 46    Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l 0 0 48 ,1 6 48 ,1 6 48 ,1 6 12 75 97 95 47    Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l 0 0 50 ,4 0 50 ,4 0 50 ,4 0 12 7 5 9 7 95 48    Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l 0 0 52 ,6 4 52 ,6 4 52 ,6 4 12 7 5 9 7 95 49    Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l 0 0 54 ,8 8 54 ,8 8 54 ,8 8 12 7 5 9 7 95 50    Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l  O th er w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al alc oh ol ic str en gt h : 0 0 57 ,1 2 57 ,1 2 57 ,1 2 12 7 5 9 7 95 51  Le ss th an 9 % vo l 0 0 61 ,4 7 61 ,4 7 61 ,4 7 12 75 98 95 52  9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l 0 0 62 ,5 9 62 ,5 9 62 ,5 9 12 75 98 95 53    Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l 0 0 64 ,8 3 64 ,8 3 64 ,8 3 12 75 98 95 54    Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l 0 0 67 ,0 7 67 ,0 7 67 ,0 7 12 75 98 95 5 5  Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l 0 0 69 ,3 1 69 31 69 31 12 75 98 95 56    Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l 0 0 71 ,5 5 71 ,5 5 71 ,5 5 12 75 98 95 57  Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l 0 0 73 ,7 9 73 ,7 9 73 ,7 9 12 75 98 95 58    Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l 0 0 76 ,0 3 76 ,0 3 76 ,0 3 12 75 98 95 59  Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 0 0 78 ,2 7 78 ,2 7 78 ,2 7 12 75 98 14. 12. 89 Official Journal of the European Communities No L 364/43 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 29 29 (c on t'd ) 95 60   O th er ,o f an ac tu al al co ho lic str en gt h :    L es s th an 9 % vo l 0 0 40 ,3 2 40 32 40 32 12 75 98 95 61    9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l 0 0 41 ,4 4 41 ,4 4 41 ,4 4 12 75 98 95 62    Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l 0 0 43 ,6 8 43 ,6 8 43 ,6 8 12 75 98 95 63 Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l 0 0 45 ,9 2 45 ,9 2 45 ,9 2 12 75 98 95 64    Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l 0 0 48 ,1 6 48 ,1 6 48 ,1 6 12 75 98 95 65    Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l 0 0 50 ,4 0 50 ,4 0 50 ,4 0 12 75 98 95 66    Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l 0 0 52 ,6 4 52 ,6 4 52 ,6 4 12 75 98 95 67    Ex ce ed in g 12 % vo l bu t ho t ex ce ed in g 12 ,5 % vo l 0 0 54 ,8 8 54 ,8 8 54 ,8 8 12 75 98 I 95 68    Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 0 0 57 ,1 2 57 ,1 2 57 ,1 2 12 75 98 22 04 29 35 I  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e of an ac tu al alc oh ol ic str en gt h of 15 % vo l: I I 95 69   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04 O th er : 0 60 ,6 0 60 ,6 0 60 ,6 0 I 95 70    In co nt ai ne rs ho ld in g m or e th an 2 lit re sb ut no tm or e th an 20 lit re s 0 90 ,1 5 90 ,1 5 90 ,1 5 | | \ 95 71    O th er  W in e im po rte d un de r th e na m e Ri es lin g or Sy lv an er : 0 69 ,0 0 69 ,0 0 69 ,0 0 I 95 72   In co nt ain er s ho ld in g m or e th an 2 lit res bu t no t m or e th an 20 lit re s 0 11 0, 78 11 0, 78 11 0, 78 14 75 99 95 73   O th er  O th er w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : 0 89 ,6 3 89 ,6 3 89 ,6 3 14 75 99 95 74    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l 0 0 77 ,2 0 77 ,2 0 77 ,2 0 14 76 14 95 75    Ex ce ed ing 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l 0 0 79 ,3 1 79 31 79 31 14 76 14 95 76    Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l 0 0 81 ,4 3 81 ,4 3 81 ,4 3 14 76 14 95 77    Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l   O th er ,o f an ac tu al al co ho lic str en gt h : 0 0 83 ,5 4 83 ,5 4 83 34 14 76 14 95 78    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l 0 0 56 ,0 5 56 ,0 5 56 ,0 5 14 76 14 95 79    Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l 0 0 58 ,1 6 58 ,1 6 58 ,1 6 14 76 14 95 80    Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l 0 0 6Q ,2 8 60 ,2 8 60 ,2 8 14 76 14 I 95 81    Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l 0 0 62 39 62 39 62 39 14 76 14 No L 364/44 Official Journal of the European Communities 14. 12. 89 C N co de A dd it io na l : co de D es cr ip tio n N ot e C Y (E CU /h l) D Z, M A , TN , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 29 39  Fr es h gr ap e m us tw ith fe rm en ta tio n ar re ste d by th e ad di tio n of al co ho l, as de fin ed in ad di tio na ln ot e 4 (a) to Ch ap te r2 2 of th e co m bi ne d no m en cl a ­ tu re ,o f an ac tu al alc oh ol ic str en gt h :   Ex ce ed in g 13 % vo l or m or e bu t no t ex ce ed in g 14 % vo l:    O f a po te nt ia l alc oh ol ic str en gt h : 95 82     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l 62 30 62 30 62 30 95 83  _  _ Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l 64 ,4 0 64 ,4 0 64 ,4 0 95 84     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l I l 6 7 3 67 ,2 0 67 ,2 0 I I 95 85     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l 70 ,0 0 70 ,0 0 70 ,0 0 | | 95 86   Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l l l 72 ,8 0 72 ,8 0 72 ,8 0 95 87     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l l 75 ,6 0 75 ,6 0 75 ,6 0 I I 95 88     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l 78 ,4 0 78 ,4 0 78 ,4 0 \ 95 89     Ex ce ed ing 15 % vo l bu t no t ex ce ed ing 16 % vo l 81 ,2 0 81 ,2 0 81 ,2 0 95 90     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l 84 ,0 0 84 ,0 0 84 ,0 0 95 91     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l \ 86 ,8 0 86 ,8 0 86 ,8 0 l 05 92     Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l l l 89 ,6 0 89 ,6 0 89 ,6 0 \ 95 93   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l 92 ,4 0 92 ,4 0 92 ,4 0 95 94     Ex ce ed in g 20 % vo l   Ex ce ed in g 14 % vo l bu t les s th an 15 % vo l:    O f a po te nt ia l al co ho lic str en gt h : 93 ,8 0 93 ,8 0 93 ,8 0 95 95     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l 65 ,1 0 65 ,1 0 65 ,1 0 95 96     Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l 67 ,2 0 67 ,2 0 67 ,2 0 95 97     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l 70 ,0 0 70 ,0 0 70 ,0 0 95 98     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l 72 ,8 0 72 ,8 0 72 ,8 0 95 99     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l 75 ,6 0 75 ,6 0 75 ,6 0 96 00     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l 78 ,4 0 78 ,4 0 78 ,4 0 96 01     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l 81 ,2 0 81 ,2 0 81 ,2 0 96 02     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l 84 ,0 0 84 ,0 0 84 ,0 0 96 03     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l 86 ,8 0 86 ,8 0 86 ;8 0 96 04     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l 89 ,6 0 89 ,6 0 89 ,6 0 9 6 0 5     Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l 92 ,4 0 92 ,4 0 92 ,4 0 96 06     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l 95 ,2 0 95 ,2 0 95 ,2 0 96 07     Ex ce ed in g 20 % vo l  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e of an ac tu al al co ho lic str en gt h of 15 % vo l: 96 ,6 0 96 ,6 0 96 ,6 0 96 08   In ten de d fo r pr oc es sin g in to pr od uc ts no t fa lli ng wi th in co de 22 04 0 60 ,6 0 60 ,6 0 { 60 ,6 0 I 14. 12. 89 Official Journal of the European Communities No L 364/45 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A , TN , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd iti on al co de 22 04 29 39 (c on t'd ) 22 04 29 41 9 6 0 9 96 10 96 11 96 12 96 13 96 14 96 15 96 16 96 17 96 18 96 19 96 20 96 21 96 22 96 23 96 24 96 25 96 26 96 27 96 28   O th er :    In co nt ai ne rs ho ld in g m or e th an 2 lit re sb ut no tm or e th an 20 lit re s    O th er  W in e im po rte d un de r th e na m e Po rtu gi es er :   In co nt ain er s ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h :  Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l  Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l    Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l   O th er ,o f an ac tu al alc oh ol ic str en gt h :  Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l  Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l    Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l    Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l  O th er w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al alc oh ol ic str en gt h :    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l    Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l  Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l    Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l O th er ,o f an ac tu al al co ho lic str en gt h :    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l    Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l    Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l    Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l  Li qu eu r w in e fro m Po rto , M ad ei ra an d Se tu ba l m os ca te l as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s:  Of an ac tua la lco ho lic str en gt h of 15 % vo la nd ex ce ed ing 13 0 g bu t no t ex ce ed in g 33 0 g to tal dr y ex tra ct pe r lit re    O th er 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 90 ,1 5 69 ,0 0 80 ,5 1 82 ,7 5 84 ,99 87 ,2 3 59 ,3 6 61 ,6 0 63 ,8 4 66 ,0 8 80 ,5 1 82 ,7 5 84 ,9 9 87 ,2 3 59 ,3 6 61 ,6 0 63 ,8 4 66 ,0 8 90 ,1 5 69 ,0 0 80 ,5 1 82 ,7 5 84 ,9 9 87 ,2 3 59 ,3 6 61 ,6 0 63 ,8 4 66 ,0 8 80 ,5 1 82 ,7 5 84 ,9 9 87 ,2 3 59 36 61 ,6 0 63 ,8 4 66 ,0 8 90 ,1 5 69 ;0 0 80 ,5 1 82 ,7 5 84 ,9 9 87 ,2 3 59 36 61 ,6 0 63 ,8 4 66 ,0 8 80 ,5 1 82 ,7 5 84 ,9 9 87 ,2 3 59 36 61 ,6 0 63 ,8 4 66 ,0 8 90 ,1 5 96 35 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 76 18 76 18 76 18 76 18 76 18 76 18 76 18 76 18 76 19 76 19 76 19 76 19 76 19 76 19 76 19 76 19 No L 364/46 Official Journal of the European Communities 14. 12. 89 C N co de A dd iti on al co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le .A dd it io na l co de 22 04 29 41 (c on t'd ) 96 29   O th er :    O fa n ac tu al alc oh ol ic str en gt h of 15 % vo la nd ex ce ed in g 13 0 g bu t no t ex ce ed in g 33 0 g to tal dr y ex tra ct pe r lit re 69 ,0 0 96 30    O th er   75 ,2 0 22 04 29 45  W in e fro m To ka y (A sz u en Sz am or od ni ):   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : 96 31    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l (')   85 ,6 5 | | \ 96 32    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l (')   87 ,7 7 i 96 33    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l (')   89 ,8 9 96 34    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l (')   92 ,0 0 96 35    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l 0   94 ,1 2 96 36    Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l O th er ,o f an ac tu al alc oh ol ic str en gt h : (') " 96 ,2 3 96 37    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l 0)   64 ,5 1 96 38    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l 0)   66 ,6 2 96 39    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l C)   68 ,7 4 96 40    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l (')   70 ,8 5 96 41    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l C)   72 ,9 7 96 42    Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l 0   75 ,0 8 22 04 29 49  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e : 96 43   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04   O th er :    In co nt ai ne rs ho ld in g m or e th an 2 lit re sb ut no tm or e th an 20 lit re s: 0 64 ,8 0 64 ,8 0 64 ,8 0 96 44     Of an ac tu al alc oh ol ic str en gt h of 15 % vo l an d ex ce ed in g 13 0 g bu t no t ex ce ed in g 33 0 g to tal dr y ex tra ct pe r lit re 90 ,1 5 90 ,1 5 90 ,1 5 96 45     O th er    O th er : 0 96 35 96 ,3 5 96 ,3 5 96 46     O f an ac tu al alc oh ol ic str en gt h of 15 % vo l an d ex ce ed in g 33 0 g to tal dr y ex tra ct pe r lit re 69 ,0 0 69 ,0 0 69 ,0 0 96 47     O th er 0 75 ,2 0 75 ,2 0 75 ,2 0 14. 12. 89 Official Journal of the European Communities No L 364/47 M CA Re gu la tio n A nn ex 1, Pa rt 6 C N co de A dd it io na l co de D es cr ip tio n T ab e A dd it io na l co de 22 04 29 49 (c on t'd ) 96 48  W in e fo rti fie d fo rd ist ill at io n as de fin ed in ad di tio na l no te 4 (b )t o Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al al co ho lic str en gt h of 18 % vo l  W hi te w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al alc oh ol ic str en gt h :  Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l    Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l 96 49 96 50 96 51 96 52 96 53 96 54   O th er ,o f an ac tu al al co ho lic str en gt h : N o te C Y (E CU /h l) D Z , M A , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) 0 46 ,9 8 46 ,9 8 46 ,9 8 0 0 85 ,6 6 85 ,6 6 85 ,6 6 0 0 87 ,7 7 87 ,7 7 87 ,7 7 0 0 89 ,8 9 89 ,8 9 89 ,8 9 0 0 92 ,0 0 92 ,0 0 92 ,0 0 0 0 94 ,1 2 94 ,1 2 94 ,1 2 0 0 96 ,2 3 96 ,2 3 96 ,2 3 0 0 64 ,5 1 64 ,5 1 64 ,5 1 0 0 66 ,6 2 66 ,6 2 66 ,6 2 0 0 68 ,7 4 68 ,7 4 68 ,7 4 0 0 70 ,8 5 70 ,8 5 70 ,8 5 0 0 72 ,9 7 72 $7 72 $7 0 0 75 ,0 8 75 ,0 8 75 ,0 8 0 0 89 ,4 7 89 ,4 7 89 ,4 7 0 0 91 ,7 1 91 ,7 1 91 ,7 1 0 0 93 ,9 5 93 ,9 5 93 ,9 5 0 0 96 ,1 9 96 ,1 9 96 ,1 9 0 0 98 ,4 3 98 ,4 3 98 ,4 3 0 0 10 0, 67 10 0, 67 10 0, 67 0 0 68 ,3 2 68 ,3 2 68 ,3 2 0 0 70 ,5 6 70 ,5 6 70 ,5 6 0 0 72 ,8 0 72 ,8 0 72 ,8 0 0 0 75 ,0 4 75 ,0 4 75 ,0 4 0 0 77 ,2 8 77 ,2 8 77 ,2 8 0 0 79 ,5 2 79 ,5 2 79 ,5 2 No L 364/48 Official Journal of the European Communities 14. 12. 89 96 55 96 56 96 57 96 58 96 59 96 60 Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l  O th er w in e :   In co nt ain er s ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : 96 61 96 62 96 63 96 64 96 65 9 6 6 6 Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l Ex ce ed ing 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l O th er ,o f an ac tu al al co ho lic str en gt h : 96 67 96 68 96 69 96 70 96 71 9 6 7 2 Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l 14. 12. 89 Official Journal of the European Communities No L 364/49 C N co de A dd iti on al co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A, T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 29 51  Li qu eu r w in e fro m Po rto , M ad ei ra an d Se tu ba l m os ca te l as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d ne m en cl at ur e : 96 73   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s I l   11 3, 15 l i 96 74   O th er   92 ,0 0 | | 22 04 29 55  W in e fro m To ka y (A sz u an d Sz am or od ni ):   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no tm or e th an 20 lit re s, of an ac tu al alc oh ol ic str en gt h : 96 75    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0   , 98 ,3 5 I I 96 76    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l (')   10 0, 46 I l 96 77  Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l e&gt;   10 2, 58 \ 96 78    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l 0   10 4, 69 96 79    Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0)   10 6, 81 96 80  Ex ce ed ing 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l o   10 8, 92 \ 96 81    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l 0   11 1, 04 \ 96 82    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l   O th er ,o f an ac tu al alc oh ol ic str en gt h : 0 11 3, 15 96 83    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0   77 ,2 0 96 84    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l 0)   79 ,3 1 96 85    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0   81 ,4 3 96 86    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l 0   83 ,5 4 96 87    Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0   85 ,6 6 96 88    Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l o   87 ,7 7 96 89    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l o   89 ,8 9 96 90    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l o   92 ,0 0 22 04 29 59  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e : 96 91   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04   O th er : o 78 ,4 0 78 ,4 0 78 ,4 0 96 92    In co nt ai ne rs ho ld in g m or e th an 2 lit re sb ut no tm or e th an 20 lit re s 0 11 3, 15 11 3, 15 11 3, 15 \ 96 93    O th er f) 92 ,0 0 92 ,0 0 92 ,0 0 M CA Re gu la tio n A nn ex 1, Pa rt 6 C N co de A dd it io na l co de D es cr ip tio n T ab e A dd it io na l co de 22 04 29 59 (c on t'd )  W in e fo rti fie d fo rd ist ill at io n as de fin ed in ad di tio na l no te 4 (b )t o Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al al co ho lic str en gt h : 96 94 96 95 96 96 96 97 96 98 96 99 97 00 97 01 Ex ce ed ing 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l Ex ce ed ing 19 % vo l bu t no te xc ee din g 19 ,5 % vo l   Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l   Ex ce ed ing 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l  W hi te w in e : In co nt ain er s ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : N ot e C Y (E CU /h l) D Z , M A , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) O 47 ,6 3 47 ,6 3 47 ,6 3 O 48 ,9 4 48 ,9 4 48 ,9 4 O 50 ,2 4 50 ,2 4 50 ,2 4 0 51 ,5 5 51 ,5 5 51 ,5 5 0 52 ,8 5 52 ,8 5 52 ,8 5 0 54 ,1 6 54 ,1 6 54 ,1 6 0 55 ,4 6 56 ,4 6 55 ,4 6 0 56 ,7 7 56 ,7 7 56 ,7 7 C) (2) 98 35 98 ,3 5 98 ,3 5 0 0 10 0, 46 10 0, 46 10 0, 46 0 0 10 2, 58 10 2, 58 10 2, 58 0 0 10 4, 69 10 4, 69 10 4, 69 0 0 10 6, 81 10 6, 81 10 6, 81 0 0 10 8, 92 10 8, 92 10 8, 92 0 0 11 1, 04 11 1, 04 11 1, 04 0 0 11 3, 15 11 3, 15 11 3, 15 0 0 77 ,2 0 77 ,2 0 77 ,2 0 0 0 79 ,3 1 79 ,3 1 79 ,3 1 0 0 81 ,4 3 81 ,4 3 81 ,4 3 0 0 83 ,5 4 83 ,5 4 83 ,5 4 0 0 85 ,6 6 85 ,6 6 85 ,6 6 0 0 87 ,7 7 87 ,7 7 87 ,7 7 0 0 89 ,8 9 89 ,8 9 89 ,8 9 0 0 92 ,0 0 92 ,0 0 92 ,0 0 No L 364/50 Official Journal of the European Communities 14. 12. 89    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l    Ex ce ed ing 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l Ex ce ed ing 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l    Ex ce ed in g 20 % vo l bu t no t ex ce Ã ¨d in g 20 ,5 % vo l    Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l    Ex ce ed ing 21 % vo lb ut no te xc ee din g 21 ,5 % vo l    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 9 7 0 2 97 03 97 04 9 7 0 5 97 06 97 07 97 08 97 09 9 7 1 0 97 11 97 12 97 13 97 14 9 7 1 5 97 16 97 17   O th er ,o f an ac tu al al co ho lic str en gt h :    Ex ce ed ing 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l    Ex ce ed ing 18 ,5 % vo lb ut no te xc ee din g 19 % vo l    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l    Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l    Ex ce ed ing 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z ,M A , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 29 59 (c on t 'd )  O th er w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : 97 18    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0 0 10 2^ 1 10 2^ 1 10 2^ 1 l l 97 19    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l 0 0 10 5, 15 10 5, 15 10 5, 15 l l 97 20    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo | 0 0 10 73 9 10 7, 39 10 7, 39 l l \ 97 21    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l 0 0 10 9, 63 10 9, 63 10 9, 63 l l 97 22  Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0 0 11 1, 87 11 1, 87 11 1, 87 l l \ 97 23    Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l 0 0 11 4, 11 11 4, 11 11 4, 11 l l 97 24    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l 0 0 11 6, 35 11 6, 35 11 6, 35 l l 97 25    Ex ce ed ing 21 ,5 % vo lb ut no t ex ce ed ing 22 % vo l   O th er ,o f an ac tu al al co ho lic str en gt h : 0 0 11 8, 59 11 8, 59 11 8, 59 I 97 26    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0 0 81 ,7 6 81 ,7 6 81 ,7 6 \ 97 27  Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l 0 0 84 ,0 0 84 ,0 0 84 ,0 0 l l 97 28    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0 0 86 ,2 4 86 ,2 4 86 ,2 4 l l 97 29    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l 0 0 88 ,4 8 88 ,4 8 88 ,4 8 \ 97 30 Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0 0 90 ,7 2 90 ,7 2 90 ,7 2 l l 97 31    Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l 0 0 92 ,9 6 92 ,9 6 92 ,9 6 \ 97 32    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l 0 0 95 ,2 0 95 ,2 0 95 ,2 0 \ 97 33    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 0 0 97 ,4 4 97 ,4 4 97 ,4 4 \ 22 04 29 90  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e : I I 97 34   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng wi th in co de 22 04 O th er : l 86 ,7 0 86 ,7 0 86 ,7 0 \ 97 35  In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s: 12 0, 45 12 0, 45 12 0, 45 l 97 36    O th er  W in e fo rti fie d fo rd ist ill ati on as de fin ed in ad di tio na l no te 4 (b )t o Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al al co ho lic str en gt h : 99 ,3 0 99 ,3 0 99 30 97 3 7   Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l 58 ,0 7 58 ,0 7 58 ,0 7 97 38   Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l 59 ,3 8 59 ,3 8 59 38 97 39   Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l 60 ,6 8 60 ,6 8 60 ,6 8 97 40   Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l 61 ,9 9 61 ,99 | 61 ,9 9 14. 12. 89 Official Journal of the European Communities No L 364/51 C N co de A dd it io na l C od e D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 29 90 (c on t'd )  W hi te w in e :   In co nt ain er s ho ld in g mo re th an 2 lit res bu tn ot m or e th an 20 lit res ,o f an ac tu al al co ho lic str en gt h : - 97 41    Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l (!) 11 5, 27 11 5, 27 11 5, 27 9 7 4 2    Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l 0 11 7, 38 11 7, 38 11 73 8 I l 97 43    Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l (') 11 9, 50 11 9, 50 11 9, 50 \ 97 44 Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l   O th er ,o f an ac tu al al co ho lic str en gt h : 0 12 1, 61 12 1, 61 12 1, 61 I I I I \ 97 45    Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l (') 94 ,1 2 94 ,1 2 94 ,1 2 l l 97 46    Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l 0 96 ,2 3 96 ,2 3 96 ,2 3 97 47    Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l 0 98 ,3 5 98 ,3 5 98 ,3 5 97 48    Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l  O th er w in e :   In co nta ine rs ho ld in g mo re th an 2 lit res bu tn ot m or e th an 20 lit res ,o f an ac tu al alc oh ol ic str en gt h : (') 10 0, 46 10 0, 46 10 0, 46 9 7 4 9  Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l (') 12 0, 83 12 0, 83 12 0, 83 l l 97 50    Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l (') 12 3, 07 12 3, 07 12 3, 07 I I 97 51    Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l 0 12 5, 31 12 5, 31 12 5, 31 97 51    Ex ce ed ing 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l   O th er ,o f an ac tu al al co ho lic str en gt h : (') 12 7, 55 12 7, 55 12 7, 55 97 53    Ex ce ed ing 22 % vo lb ut no te xc ee din g 22 ,5 % vo l (') 99 ,6 8 99 ,6 8 99 ,6 8 97 54    Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l (') 10 1, 92 10 1, 92 10 1, 92 97 55    Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l 0) 10 4, 16 10 4, 16 10 4, 16 \ \ 97 56  Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l 0) 10 6, 40 10 6, 40 10 6, 40 22 04 30 91  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht : W h it e : 97 57  Pe r % vo l of po ten tia l alc oh ol ic str en gt h   O th er : 3, 84 3, 84 3, 84 97 58    Pe r % vo l of po te nt ia l al co ho lic str en gt h  W ith an ad de d su ga r co nt en te xc ee di ng 30 % by we ig ht : W h it e : 4, 07 4, 07 4, 07 97 59  Pe r % vo l of po ten tia l alc oh ol ic str en gt h   O th er : 3, 84 3, 84 3, 84 97 60    Pe r % vo l of po te nt ia l al co ho lic str en gt h 4, 07 4, 07 4, 07 No L 364/52 Official Journal of the European Communities 14. 12. 89 C N co de A dd iti on al co de D es cr ip tio n N o te C Y (E CU /h l) D Z , M A , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 30 99  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht :   W hi te : I 97 61    Pe r % vo l of po ten tia l alc oh ol ic str en gt h   O th er : 3, 84 3, 84 3, 84 I 97 62    Pe r % vo l of po te nt ia l al co ho lic str en gt h  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht :   W hi te : 4, 07 4, 07 4, 07 97 63    Pe r % vo l of po ten tia l alc oh ol ic str en gt h   O th er : 3, 84 3, 84 3, 84 I I 9 7 6 4    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 4, 07 4, 07 4, 07 (') Th e ref ere nc e pr ice sh all be inc rea se d by EC U 1 pe r % vo l ac tua l alc oh oli c str en gt h pe r he cto lit re wh en th e wi ne is im po rte d in to th e Fr en ch ov ers ea s de pa rtm en t of Re un io n. (2) If the tot al dry ex tra ct of a pr od uc te xc ee ds the ma xim um qu an tit ies set ou ti n ad dit ion al no te 3 (B )o fC ha pt er 22 pf th e co m bi ne d no m en cla tu re ,t he pr od uc ti st o be cla ssi fie d in th e hi gh er ca teg or y of th e co m bi ne d no m en cla tu re ,t he re fe re nc e pr ice to be ap pl ied be in g th at of th e ne w co de .W he re th e ne w CN co de ha s se ve ral ad di tio na l co de s, th e fir st th er eo f wi ll ap pl y.' 14. 12. 89 Official Journal of the European Communities No L 364/53